UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-8005


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JIMMY WILLIAM MCCANN,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:13-cr-00002-JPJ-PMS-3)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy William McCann, Appellant Pro Se. Mary Kathleen Carnell,
OFFICE OF THE UNITED STATES ATTORNEY, Zachery T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jimmy    William   McCann    appeals   the    district      court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court. United States v. McCann, No. 2:13-cr-00002-JPJ-

PMS-3 (W.D. Va. filed Nov. 19, & entered Nov. 20, 2015).                       We

dispense     with    oral   argument   because         the    facts   and   legal

contentions    are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2